DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein the second portion has a serrated contour”. Claim 7 from which claim 8 depends recites: “wherein the first portion has an interrupted contour”. It is unclear which of the first or second portions has the serrations. The metes and bounds of the claims are unclear.

Claim 10 recites the limitation "the hub" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102 as being anticipated by Singh (US 2014/0286784 A1).
Regarding claim 1, Singh teaches a rotor blade (10) of a rotor of a wind turbine (Fig. 1-7c) comprising:
a rotor blade root (Fig. 2); a rotor blade tip (54) (Fig. 2); a rotor blade trailing edge (20) extending between the rotor blade root and the rotor blade tip over a rotor blade length  (Fig. 2) (paras. 0055-0057),
 a profile depth (blade length from trailing edge (20 , 58) to leading edge (18, 56) between a rotor blade leading edge and the rotor blade trailing edge (Figs. 2-4); and 
at least one profile element (72, 74) (para. 0061, Fig. 4) having a continuous profile section (72) (Fig. 4), the at least one profile element being coupled at the rotor blade trailing edge (Fig. 4, para. 0061) and changing the profile depth of the rotor blade, 
Regarding claim 2, Singh teaches all the claimed limitations as stated above in claim 1. Singh further teaches the at least one profile element extends at least partially over the rotor blade length (Figs. 2 and 4).
Regarding claim 3, Singh teaches all the claimed limitation as stated above in claim 1. Singh further teaches the at least one profile element has a narrowing contour in a direction of the rotor blade trailing edge. Serrations 74 which are part of the profile element have narrowing profile in the direction of the rotor blade trailing edge (Fig. 4).
Regarding claim 4, Singh teaches all the claimed limitation as stated above in claim 1. Singh further teaches the at least one profile element has a constant contour in a direction of the rotor blade trailing edge. Base plate 72 which is part of the profile element has constant profile in the direction of the rotor blade trailing edge (Fig. 4).
Regarding claim 5, Singh teaches all the claimed limitation as stated above in claim 1. Singh further teaches the at least one profile element has at least a portion having a contour that is partially twisted with respect to the longitudinal axis of the rotor blade. The rotor blade being twisted (para. 0058) and the profile element being attached to the rotor blade, at least the base 72 would follow the twisted contour of the rotor blade.
Regarding claim 6, Singh teaches all the claimed limitation as stated above in claim 1. Singh further teaches the length of the at least one profile element extending at 
Regarding claim 7, Singh teaches all the claimed limitation as stated above in claim 1. Singh further teaches the at least one profile element includes a first portion (serrations 74), and a second portion (72), wherein the second portions connects to the first portion at a joint (Fig. 4) that extends at least along a portion of the rotor blade length wherein the first portion has an interrupted contour (Fig. 4).
Regarding claim 8, Singh teaches all the claimed limitation as stated above in claim 7. Singh further teaches the first portion has a serrated contour (formed by serrations 74) (Fig. 4).
Regarding claim 9, Singh teaches all the claimed limitation as stated above in claim 1. Singh further teaches the at least one profile element is a single part and has a serrated contour (Fig. 4, para. 0061).
Regarding claim 10, Singh teaches all the claimed limitation as stated above in claim 1 a wind turbine comprising a rotor (hub) (16) (Fig. 1), at least one rotor blade coupled to the hub (Fig. 1).
Claim(s) 1-13 is/are rejected under 35 U.S.C. 102 as being anticipated by Asheim et al.  (US 2014/007244 A1) hereinafter Asheim.
Regarding claim 1, Asheim teaches a rotor blade (20) of a rotor of a wind turbine (Fig. 1. , para. 0017)  comprising:
a rotor blade root (Fig. 1); a rotor blade tip (Fig. 1); a rotor blade trailing edge (28) extending between the rotor blade root and the rotor blade tip over a rotor blade length  (Fig. 1) (paras. 0055-0057),

at least one profile element (40, 40b) (para. 0018, Figs. 1-3 and 6A-10B) having a continuous profile section (42) (Figs. 8-10B), the at least one profile element being coupled at the rotor blade trailing edge (Figs. 8-10B) and changing the profile depth of the rotor blade, wherein the at least one profile element has a length beyond the rotor blade trailing edge (Figs. 8-10B) that is determined in a manner dependent on a standardized load-dependent dimension of the profile depth of the rotor blade and a load level established at an erection location of the wind turbine.
Regarding claim 2, Asheim teaches all the claimed limitations as stated above in claim 1. Asheim further teaches the at least one profile element extends at least partially over the rotor blade length (Figs. 8-10B).
Regarding claim 3, Asheim teaches all the claimed limitation as stated above in claim 1. Asheim further teaches the at least one profile element has a narrowing contour in a direction of the rotor blade trailing edge. Serrations 70 which are part of the profile element have narrowing profile in the direction of the rotor blade trailing edge (Figs. 8-10B).
Regarding claim 4, Asheim teaches all the claimed limitation as stated above in claim 1. Singh further teaches the at least one profile element has a constant contour in a direction of the rotor blade trailing edge. Flex member 42 which is part of the profile element has constant profile in the direction of the rotor blade trailing edge (Figs. 8-10B).

Regarding claim 5, Asheim teaches all the claimed limitation as stated above in claim 1. Asheim further teaches the at least one profile element has at least a portion having a contour that is partially twisted with respect to the longitudinal axis of the rotor blade. The rotor blade being twisted (para. 0018) and the profile element being attached to the rotor blade, at least the flex member 42 would follow the twisted contour of the rotor blade.
Regarding claim 6, Asheim teaches all the claimed limitation as stated above in claim 1. Asheim further teaches the length of the at least one profile element extending at least partially over the rotor blade length varies in manner dependent on the profile depth of the rotor blade (because the rotor blade narrows from the root to tip).
Regarding claim 7, Asheim teaches all the claimed limitation as stated above in claim 1. Asheim further teaches the at least one profile element includes a first portion (serrations 70) (para. 0027) and a second portion (42) wherein the second portion connects to the first portion at a joint (Fig. 9) that extends at least along a portion of the rotor blade length wherein the first portion has an interrupted contour (Fig. 4).
Regarding claim 8, Asheim teaches all the claimed limitation as stated above in claim 7. Asheim further teaches the first portion has a serrated contour (formed by serrations 70) (Fig. 9).
Regarding claim 9
Regarding claim 10, Asheim teaches all the claimed limitation as stated above in claim 1. Asheim further teaches a wind turbine comprising a rotor  (16) (Fig. 1), at least one rotor blade coupled to the hub (Fig. 1).
Regarding claim 11, Asheim teaches a method comprising:
establishing a load level of a rotor blade at an erection location (0029) (before erecting a wind turbine a specific location, wind conditions at the locations such: wind speed, pressure , temperature are determined before hand in order to determine size of wind turbine blade;
determining a dimension of at least one profile element (40) (para. 0018-0020 Figs. 1-3 and 6A-10B), wherein the dimension is determined based on a standardized load dependent dimensioning of a profile depth (blade length from trailing edge (28) of the rotor blade and a load level;
attaching the at least one profile element to the rotor blade (Figs. 8-10B), the rotor blade having a rotor blade trailing edge (28) to leading edge (26) extending between a rotor blade root and a rotor blade tip over a rotor blade length  (Fig. 1) (paras. 0055-0057), the profile depth being between a rotor blade leading edge (26) and the rotor blade trailing edge (Figs. 8-10B), the at least one profile element having a continuous profile section (42) and being attached to the trailing edge for purpose of changing the profile depth (Figs. 8-10B),
Regarding claim 12
Regarding claim 13, Asheim teaches all the claimed limitations as stated above in claim 11. Asheim further teaches wherein the at least one profile element is retrofitted to the at least one rotor blade (para. 0018; Figs. 8-10B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0027590 A1; US 2011/0223030 A1; US 2011/0142637 A1 each substantially teaches the invention in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745